Title: From Alexander Hamilton to Eliphalet Pearson, 24 September 1791
From: Hamilton, Alexander
To: Pearson, Eliphalet



PhiladelphiaSepr. 24, 1791
Sir

I have the honor of your letter of the 10th. instant transmitting me a testimonial of my election as a fellow of the Society of The American Academy of Arts of Sciences. I entertain too high and respectful opinion of that Society not to esteem myself particularly flattered by so honorable a mark of their distinction; for which I request you to make my most cordial acknowlegements to them; permitting me at the same time to thank you for the obliging manner in which you communicate their act.
I have the honor to be   With great consideration Sir Your Obed ser
A Hamilton Eliphalet Pearson EsqrCorresp Secretary
